DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10812915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of record fails to teach a system and method, comprising: an electronic device configured to receive at least one sound; at least one sensor communicatively coupled to the electronic device, the at least one sensor configured to sense an input from at least one user of the electronic device in response to the received at least one sound; and a processor communicatively coupled to the electronic device configured to enhance the at least one sound for the at least one user based on a compound metric using a neural network, the compound metric calculated using a physiological metric and at least one sound metric selected from an engineering metric and a perceptual metric, the engineering metric comprising a difference between an output signal and a desired signal, as substantially described and connected with the other functional language recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314


January 31, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653